Citation Nr: 0819561	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right side facial nerve 
dysfunction with hemifacial spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied service connection for right 
side facial nerve dysfunction with hemifacial spasm.  

In September 2006, the veteran testified at Travel Board 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  In 
April 2007, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran was treated in service for an injury to the 
scalp with sutures.

2.  The veteran's current right side facial nerve dysfunction 
with hemifacial spasm began many years after service and is 
not related to any incident in service.


CONCLUSION OF LAW

A right side facial nerve dysfunction with hemifacial spasm 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, and in an April 2007 letter, the veteran 
was provided notice regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any additional evidence that 
pertains to the claim.  The veteran was advised about how 
disability evaluations and effective dates are assigned and 
the type of evidence which impacts those determinations in 
March 2006 and April 2007 letters.  This case was last 
readjudicated in March 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, statements from the veteran's 
brother and friend, service treatment records, service 
personnel records, VA outpatient treatment reports and a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying and providing 
lay statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Diseases of the nervous 
system may be service connected if first manifested to a 
compensable degree within one year following discharge from 
service.  38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that he was injured 
in service when a napalm canister hit him on top of the head.  
He contends this injury caused his current right side facial 
nerve dysfunction with hemifacial spasm.  In a September 2006 
hearing before the Board, the veteran testified that 
following the injury, he went to sick bay and they sewed his 
head up.  He stated that over the years it was not so bad at 
first, but his eye tended to water a lot and he has had 
headaches.  He stated he did not notice it when he was 
younger, but his eye watered a lot and it eventually got to 
where his speech was impaired a little bit and over the last 
several years the right side of his face has started to sag.  
He stated that this disability has progressed more recently.  

Service treatment records reflect the veteran was treated for 
a scalp injury in service and received sutures on his scalp, 
which were removed four days later.  No record was made of 
the cause of an injury to the scalp.  Upon separation 
examination, a scar to the forehead was noted, but his head, 
face, and neck were otherwise described as normal.  

VA outpatient treatment records from January 2004 to June 
2007 reflect the veteran has a current facial nerve 
disability.  The medical evidence of record reflects that the 
first post-service treatment for a facial nerve dysfunction 
was in January 2004.  At that time, the veteran reported that 
an empty napalm canister rolled off a shelf and hit him on 
the head, resulting in stitches to the head.  There was no 
loss of consciousness.  Some slight facial drooping was noted 
on the right and tearing of the right eye.  He had an 
asymmetrical smile.  

In an August 2004 VA examination the veteran reported that 
his facial weakness is the results of an injury from 1963 
when a 300+ pound napalm canister fell and hit him on top of 
the right side of the head.  The veteran reported not 
noticing any problems following the accident until 1975, at 
which time he noted that his right eye would water more and 
progressively got worse.  Following neurological examination, 
the VA examiner opined that the veteran has some facial nerve 
dysfunction which fit into the category of a hemifacial 
spasm.  The examiner noted that it did not seem that the 
veteran had any problems with the face following the injury 
or for about 12 years thereafter.  The examiner opined that 
the current disability is not likely related to the head 
injury in service.  He explained that the disability has 
other pathological causes and given that the residuals of the 
injury came along after quite a bit of time, it is unlikely 
that they were related to that one injury.

In June 2007, a VA outpatient physician noted the veteran 
reported a history of a head trauma when a heavy canister 
fell on his head and ever since then he has had right facial 
weakness and numbness.  The physician assessed the likely 
cause of the veteran's facial weakness to be trauma, and 
explained that the magnetic resonance imaging (MRI) of the 
brain and electromyogram (EMG)/nerve conduction velocity 
(NCV) did not reveal any pathologic cause that could be 
identified with those studies.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the findings of the VA outpatient physician in 
the June 2007 VA outpatient treatment report were not 
predicated on a review of the claims folder.  Moreover, this 
opinion was based upon a recitation by the veteran of a 
history of facial weakness and numbness since the injury.  
However, such history is inconsistent with the history 
previously provided to the August 2004 VA examiner, at which 
time the veteran advised that the symptoms did not arise 
until around 12 years following service, began with tearing 
of the eye, and eventually progressed to weakness and 
dropping of the right side of the face.  A similar history 
was provided during hearing testimony, where he indicated 
symptoms came on gradually, and he did not notice it when he 
was younger.  Such is also consistent with the separation 
examination which showed no facial or head abnormality other 
than his scar.  

The Board also notes the veteran provided a lay statement 
from his brother, indicating that while the veteran served 
upon the USS Coral Sea, he had processed paperwork to have 
the veteran transferred to his duty station so they could 
serve together.  He stated that the veteran instead decided 
to leave the Navy, partially because of an injury he 
sustained when a napalm bomb accidentally fell on his head.  
He stated that when he first saw the veteran after his 
discharge from the Navy, he noticed the right side of his 
face looked different.  However, the veteran's personnel 
records show that the veteran did not decide to leave the 
Navy due to injury.  Rather, he was discharged because he 
failed to maintain the minimum average for military conduct, 
his work was extremely poor and unreliable, and he was 
considered unfit for further retention.  His discharged was 
listed as being under honorable conditions.  Thus, the 
veteran's brother's recollections are inconsistent with the 
evidence.  Moreover, as noted above, the veteran himself has 
testified and advised the VA examiner that his disability 
began years after service and has gradually gotten worse.  
Thus, the Board finds the statement of the veteran's brother 
is inconsistent with the other evidence of record, and is 
entitled to minimal probative value.  

The Board finds the testimony, statements to the August 2004 
VA examiner, and the service treatment records to be more 
probative than the statements reflecting immediate facial 
weakness and disability following the injury.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount 
the weight, credibility, and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  Thus, the medical opinion based 
upon a history of immediate facial weakness and numbness is 
entitled to little probative value. 

The Board attaches the greatest weight to the opinion of the 
August 2004 VA examiner, which was predicated on a review of 
the claims file and an examination of the veteran.  In fact, 
the VA examiner opined that it was not likely that the one 
injury in service caused the veteran's current disability, as 
symptoms arose well after the injury occurred.  Such is 
consistent with the veteran's own statements, and the 
negative separation examination.  

After a review of the record, the Board concludes that 
entitlement to service connection for right side facial nerve 
dysfunction with hemifacial spasm is not warranted.  Although 
the veteran was treated with sutures for a scalp injury in 
service, any residuals from this injury did not manifest upon 
separation or for many years thereafter.  In fact, the 
earliest record of treatment for a facial nerve dysfunction 
was in January 2004, more than 40 years after service.  

The Board acknowledges the veteran's statements that his 
current condition is related to a head injury in service as 
well as the statements from his brother and his friend.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, in consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the current disability is related to the 
head/scalp injury in service.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).



ORDER

Service connection for right side facial nerve dysfunction 
with hemifacial spasm is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


